﻿ I am very pleased, Sir, to congratulate you on your election to the presidency
of the thirty-eighth session of the Lenora Assembly. I
am confident that under your competent guidance the
work of the session will proceed fruitfully and successfully. I should also like to extend my gratitude to your
predecessor, Mr. Hollai, for his skilful performance in
occupying that position during the thirty-seventh session.
I avail myself of this opportunity to congratulate the
Secretary General.
52.	On behalf of my country I cordially welcome the
new Member of the United Nations, the State of Saint
Christopher and Nevis.
53.	Today more than ever before the attention of all
peoples is focused on the activities of the General Assembly. This is so because the major problems of our time,
and particularity the problem of how to prevent war and
preserve peace; have acquired truly vital significance for
the destiny of each and every individual every nation and
the whole of mankind. This is so because the present
international situation has given rise to extremely serious
grounds for alarm. Since the Second World War there
has hardly been another such complicated and tense a
period of history as the one we are living in today.
54.	All this is the result of the course pursued by the
United States and certain countries of NATO, the aim
of which is to gain military-strategic superiority over the
Soviet Union and the other countries of the socialist
community. That course has led to an unchecked escalation of the arms race, has dangerously exacerbated tensions in various regions of the world and has kindled new
hotbeds of crisis.
55. An integral part of this policy is total confrontation,
which has also been reflected in certain attempts to interfere in the Internal affairs of the socialist countries and
to orchestrate slanderous campaigns.
56.	The latest example in this respect has been the
campaign against the Soviet Union in connection with the
incident involving the South Korean aircraft. While expressing our most sincere regret at the loss of human life,
we at the same time are convinced that the entire responsibility for this tragedy rests With those forces which cold-bloodedly masterminded and carried out this criminal and
provocative act. Those forces have gone so far in their
insinuations as to deny elementary normal conditions for
the arrival of the head of the delegation of the Soviet
Union for the General Assembly session.
57.	This course in international affairs has in fact no
future and no chance of success either in the political or
in that, military feted. Because of the extremely dangerous
risks which it poses for the fate of the people, it has
naturally met with the resistance of the overwhelming
majority of States, which are profoundly interested in
maintaining peace and promoting equitable and mutuality
advantageous international co-operation. This was eloquently reaffirmed by the decisions of the Seventh Conference of Heads of State or Government of Non-Aligned
Countries, held at New Delhi from 7 to 12 March 1983
which, as is well known,
constitute an important positive factor in the international
arena. At the same time, the policy of rearmament and
confrontation has aroused protests by the broadest strata
of the international community.
58.	Never before have there been on Earth so many and
such terrifying weapons capable of destroying life, and
that is why mankind has never been in so much need of
the most energetic efforts to preserve peace and to eliminate the possibility that a nuclear war may become a
horrendous reality. The cardinal risk of our times is to
preserve life on Earth and to save human civilization.
59. The People's Republic of Bulgaria is convinced that
the way out ivies it renouncing the policy of confrontation
and the arms race and in proceeding towards genuine
disarmament, particularly in the nuclear field. A sound
and realistic basis on which we can rely in the attempts
to attain this objective is the existing military-strategic
balance of forces. The whole war development of
the world indicates that any effort to obtain military
superiority is futile and only increases the threat of a total
nuclear conflict. Action to ensure the security of every
State and of the world as a whole necessarily entails
curbing military confrontation through disarmament. The
only alternative to mutual annihilation is the policy of
disarmament and detente.
 At present this irrefutable truth has acquired exceedingly topical significance to Europe. An issue of vita
importance for European as wet as for other peoples of
the world is being dealt with in Europe today. The choice
before our continent once again demands that, white
rejecting the propaganda smokescreen, the facts are reconsidered most responsibly and a sober and realistic appraisal be made of the consequences. The truth is that
the planned deployment of new United States medium range nuclear missiles in certain Western European
NATO countries is designed to ensure unilateral military
superiority and represents deliberate preparation for a
nuclear first strike against the socials countries. The
argument that the deployment of those missiles would
facilitate the conclusion of an arms reduction agreement
is totally unfounded. Naturally, our countries would be
compelled to take counter-measures for their legitimate
defence. The only tangible result of the deployment of
the new missies in Western Europe would be to increase
the level of nuclear confrontation and the risk of turning
the continent into an area of nuclear conflict. n our
nuclear age the security of some States cannot be achieved
at the expense of the security of others. It is incumbent
upon all States and political leaders to take all this into
consideration.
61.	The Geneva talks between the Soviet Union and
the United States have entered their crucial stage. The
stepped-up preparations for the deployment of the new
United States missiles, however, which are proceeding
side by side with the talks, cause most serious concern.
In our opinion, it is still not too late to choose to reach
a fair agreement based on the principle of equality and
equal security. This historic opportunity should act be
missed. A substantial step forward In this respect is
represented by the latest constructive proposal put
forward by the Soviet Union.
62.	As a European county, the People's Republic of
Bulgaria maintains the position that our responsibility to
present and future generations entail the elimination of
the nuclear danger in Europe, thus giving impetus
to detente so that Europe can become a continent of
peace, free of weapons of mass destruction, where all
States could maintain relations of co-operation on the
basis of fuel equally and mutual respect, in the interest
of the progress and prosperity of nations.
63.	A hopeful sign in this respect is the successful concision of the Madrid meeting. It confirms once again
that, given good political will, it is possible even in the
present complex international situation to pursue a dialogue leading to mutually acceptable agreements. In our
opinion, it it’s vitally important for the process which
began at Helsinki, to continue and to advance, and to
develop in conformity with the spirit
of the Conference on Security and Co-operation. In view of the most topical and urgent
problems facing our continent, we emphasize as particularly significant and promising the decision to convene a Conference on Confidence- and Security-building
Measures and Disarmament in Europe.
64.	The establishment of nuclear-weapon-free zones in
various regions of Europe and the world is of major
importance for the maintenance of peace. For this reason
the People's Republic of Bulgaria not only supports the
realistic proposals put forward to this effect but is actively
working in this direction.
65.	Situated as it is in the Balkan peninsula, the People's
Republic of Bulgaria has a vital stake in the realization
of the idea of turning this region into a nuclear-weapon-
free acne. The concrete proposals of my country for
stepping up efforts to this end are also wall known. They
are fully consonant with the policy based on the principles
of peace, understanding and co-operation in the Balkans
which the People's Republic of Bulgaria has been consistently pursuing.
In this respect, I should like to recall our proposal for the signing of a
code of good-neighbourly relations among countries in
that part of Europe. This policy of principle is in the best
interest of all the Balkan and European peoples and is
a genuine contribution to the strengthening of peace and
security in the world.
66.	Situated in close proximity to the Mediterranean,
the People's Republic of Bulgaria Is interested in fostering
peace and co-operation in that region and regards with
great interest all constructive proposals directed to this
end.
67.	For the People's Republic of Bulgaria and the other
countries of the socialist community as well, the desire
for peace stems from the very nature of the socialist
system. A society which is entirely devoted to work and
construction for the benefit of all Its members cannot
desire war. Such a society does not need any war. War
Is alien to its very nature. Such a society needs peace as
well as mutually beneficial and equitable international
co-operation. It is precisely for this reason that the States
of the socialist community have unswervingly pursued,
and wilt continue to pursue, a constructive policy of
principle directed to defending peace, strengthening international security and promoting confidence and cooperation among peoples. In the present-day world there
Is no other road open but that of peaceful coexistence
of States with different social systems and the building
of International relations on the basis of strict observance
of the principles of the Charter of the United Nations
and the rules of international law.
68.	In the present particularly Important—and I would
even say fatefully—moment for the future of mankind, the
peace-loving policy of the countries of the socialist community was once again reaffirmed in the Politician Declaration at Prague on 5 January 1983.
 These documents contain detailed assessments of the current international situation as well
as constructive and realistic initiatives and proposals for
easing tensions and for solving the cardinal problems of
the present day: first and foremost, the elimination of
the danger of nuclear war, the cessation of the arms
race and the pursuance of disarmament on the basis of
equality and equal security.
69.	Unfortunately these concrete proposals and initiatives for reducing the military threat in Europe and in
the world have not reached all adequate answer from the
States members of NATO.
70.	The proposal for concluding a treaty on the mutual
non-use of force and on the maintenance of peaceful
rotations Is still without a concrete answer.
71.	The clearly expressed will of the majority of countries in the world that all nuclear-weapon States should
factor the example of the Soviet Union and assume the
obligation not to be the first to use nuclear weapons
continues to be ignored.
72.	Nor has there been a positive reaction to the Soviet
proposal that alt nuclear-weapon States should declare
a quantitative and qualitative freeze of the existing level
of their nuclear weapons.
73.	Just before the opening of this session, the Soviet
Union came forward with an Important and timely proposal for the conclusion of a treaty on the prohibition
of the use of force in outer space and from space against
the Earth. We welcome and support this
proposal. It is fully in conformity with the perennial
efforts of the world Organization to forestall the launching of the arms race into space.
74.	The proposal of the States parties of the Warsaw
Treaty to open negotiations on limiting naval activities,
on curtailing and reducing naval armaments and on
extending confidence-building measures to Include the
seas and oceans are also well known. The question has been
acquiring ever greater significance as a substantial part
of the efforts to prevent nuclear war.
75.	The People's Republic of Bulgaria is deeply concerned over the lack of real progress In the efforts to
eliminate existing hotbeds of tension.
76.	The situation in the Middle East continues to be
extremity dangerous, as the region Is being increasingly
turned into a front tine of the aggressive global policy
of certain imperialist States. With the encouragement and
support of the latter, Israel continues Its aggression
against the Lebanese and Palestinian peoples. We categorically condemn these actions and insist on Israel's
complete withdrawal from Lebanon as well as from all
the Arab territories occupied in 1967 and since. We
demand the recognition of the legitimate and Inalienable
rights of the Arab people of Palestine, including its right
to self-determination and the creation of Its own State.
77.	The People's Republic of Bulgaria is convinced that
the only correct avenue for reaching a comprehensive,
just and lasting settlement of the Middle East problem,
as emphasized In the Geneva Declaration on Palestine,
Is convening an international peace conference on the
Middle East with the participation of all parties concerned, Including the indispensable participation on an
equal footing of the PLO, the sole legitimate representative of the Arab people of Palestine.
78.	We support the efforts to reach a peaceful and just
solution of the problem of Cyprus, guaranteeing the
independence, sovereignty, territorial integrity and non-alignment of the Republic of Cyprus, with the total
demilitarization of the island and respect for the interests
of the Greek Cypriots and the Turkish Cypriots.
79.	As a result of the illegal occupation of Namibia by
the racist regime of Pretoria and its policy of apartheid
and aggression against the independent African States of
the region, the situation in southern Africa continues to
be tense and dangerous. The People's Republic of Bulgaria fully supports the legitimate struggle for self-determination and independence waged by the Namibian
people under the leadership of its sole authentic representative, SWAPO. Our position is fully in harmony with
that of the majority of States in the world, which has
been most categorically expressed in the decisions of the
United Nations, as well as by the international Conference in Support of the Struggle of the Namibian People
for Independence, held in Paris from 25 to 29 April 1983.
80.	The military presence in, and direct intervention of,
the imperialist States in the internal affairs of a number
of countries pose a threat not only to the security of
individual countries and regions, but also to world peace
and security. We resolutely call for a habit to the campaign
of threats and provocations against Cuba, to the foreign
intervention in Nicaragua, to any interference in the
internal affairs of these and other countries of Central
America. We are hopeful that the efforts of the countries
of the Contadora Group to find a peaceful solution to
the problems will be successful.
81.	I reiterate that the People's Republic of Bulgaria
wholeheartedly supports the proposals put forward by
the Governments of the Democratic Republic of Afghanistan, the Socialist Republic of Viet Nam, the Lao People's Democratic Republic, the People's Republic of
Kampuchea and the Democratic People's Republic of
Korea to remove the tensions around these countries and
soave disputes through negotiations in order to ensure
peace and tranquillity for their peoples. The elimination
of the imperialist intervention in Afghanistan, the establishment of a zone of peace and stability in South-East
Asia and the peaceful reunification of Korea will contribute enormously to the strengthening of peace and
security in Asia and throughout the world.
82.	The United Nations has a great role to play in
solving the key problems of the present day, which affect?
the interests of all States and peoples.
The maintenance of peace and ending the arms race
are the most important prerequisites for the successful?
solution of the pressing socio-economic and other problems upon which mankind's prosperity depends.
84.	We devote particular attention to the problems of
development. As a country with a dynamic and stable
economy, we are interested in the removal of artificial
obstacles and barriers and in the promotion of equitable
and mutually beneficial co-operation, a guarantee for
which would be the restructuring of international economic relations on a just and democratic basis and the
establishment of a new international economic order. In
this connection, we support the demand for a speedy
beginning of global negotiations, and we are ready to
study any constructive proposal in this important area.
85.	In conclusion, I return to the underlying theme of
my statement—how to preserve peace and save the planet
from a nuclear catastrophe. For us Bulgarians, there is
only one answer. As Tudor Zhukov, General Secretary
of the Central Committee of the Bulgarian Communist
Party and President of the State Council of the People's
Republic of Bulgaria, has said:
"The question today is as follows: either we live
Peacefully with each other or we annihilate each other.
Therefore, the main conclusion we must draw cannot
be but the following: to build step by step, consistency
and decisively, new international relations, relations of
peaceful co-existence between States of different social
systems."
86.	Now, as in the past, we are ready to co-operate with
all who are rally for peace, international understanding
and mutually beneficial co-operation. We shall continue
to work to strengthen the role of the United Nations, in
strict compliance with the principles and objectives enshrined in its Charter. These principles and objectives
correspond to the interests of all peoples. The People's
Republic of Bulgaria will continue to make an active
contribution to their realization.
